DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s amendment filed 12/18/2020. Claims 1, 3-7, and 9 are amended. Claims 12-15 are cancelled and claims 16-20 have been newly added. Claims 1, 3-11, and 16-20 are pending and have been examined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, and 16 recites the limitation of establishing a route with Dijkstra’s algorithm, wherein a cost associated with each link for purposes of establishing the route with Dijkstra's algorithm is based on the equation: 8U.S.S.N. 16/235,691 Amendment and Response to Non-Final Office Action Atty. Docket No. 74776-6 
    PNG
    media_image1.png
    17
    367
    media_image1.png
    Greyscale
 
wherein any of the links that have a non-zero number of parking spaces are non-zero links, and wherein Adjacency of the non-zero links is zero; wherein any of the links that have zero parking spaces are zero links, and wherein the Adjacency of the zero links is equal to a sum of the number of zero links between a subject zero link of the zero links and a closest non-zero link of the non-zero links; wherein f(LinkLength/ParkingSpaces) for zero links is a predetermined constant; and wherein f (LinkLength/ParkingSpaces) for non-zero links is equal to the length of the link divided by a number of parking spaces that border the link.
	The limitation recited above is not anticipated or made obvious by the prior arts on record.  

The prior art of reference Schuang CN107560615A does not disclose the claim limitation recited above. Schuang discloses a method for identifying a parking space for a vehicle; generating a topological map of a parking area having a plurality of parking spaces and a plurality of roads extending between and adjacent to the parking spaces; establishing a plurality of nodes on a topological map, wherein the nodes are located along the plurality of roads of the parking area; establishing a plurality of links on the topological map, wherein the links extend between two of the nodes, wherein at least one of the links extends along a plurality of the parking spaces of the parking area; establishing one of the nodes as a starting node at which the vehicle starts and establishing one of the nodes as a target node; establishing a route from the starting node to the target node that follows a series of the links to the target node using Dijkstra’s algorithm. However, Schuang does not teach or suggest wherein a cost associated with each link for purposes of establishing the route with Dijkstra’s algorithm is based on the equation:
 8U.S.S.N. 16/235,691 Amendment and Response to Non-Final Office Action Atty. Docket No. 74776-6  
    PNG
    media_image1.png
    17
    367
    media_image1.png
    Greyscale

wherein any of the links that have a non-zero number of parking spaces are non-zero links, and wherein Adjacency of the non-zero links is zero; wherein any of the links that have zero parking spaces are zero links, and wherein the Adjacency of the zero links is equal to a sum of the number of zero links between a subject zero link of the zero links and a closest non-zero link of the non-zero links; wherein f(LinkLength/ParkingSpaces) for zero links is a predetermined constant; and wherein f (LinkLength/ParkingSpaces) for non-zero links is equal to the length of the link divided by a number of parking spaces that border the link. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669